                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


ERIC D. SMITH                                                                           PLAINTIFF

v.                                    Civil No. 6:19-cv-06043

HEATH DICKSON                                                                       DEFENDANT

                                             ORDER

       Before this Court is Plaintiff's Motion for Service. ECF No. 2. The Court previously granted

Plaintiff's Motion for Leave to Proceed In Forma Pauperis. ECF No. 6. The Court now GRANTS

Plaintiff's Motion for Service.

       This Court directs the U.S. Marshal to serve a copy of the Amended Complaint filed on May

2, 2019 (ECF No. 5), and a copy of this order on the Defendant by serving:

       CPL Heath Dickson
       Malvern Police Department
       215 E. Highland Ave. Ste 113
       Malvern, AR 72104


without prepayment of fees and costs or security thereof. Defendants are ordered to answer within

twenty-one (21) days from the date of service.

       The Clerk is directed to prepare and issue a summons and an USM 285.

       Plaintiff has also named the Hot Springs County Jail and the Malvern Police Department as

a defendant. These entities are not typically subject to suit under 42 U.S.C. § 1983. See e.g., Dean

v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992)(“[s]heriff’s departments and police departments are

not usually considered legal entities subject to suit”); Powell v. Cook County Jail, 814 F. Supp. 757

(N.D. Ill. 1993)(jail not subject to suit); Marsden v. Fed. Bureau of Prisons, 856 F. Supp. 832, 836

(S.D.N.Y. 1994)(“jail is not an entity that is amenable to suit”). The Clerk is DIRECTED to
terminate the Hot Springs County Jail and the Malvern Police Department as a defendants.

       IT IS SO ORDERED this 3rd day of May 2019.



                                                   /s/ Barry A. Bryant
                                                   HON. BARRY A. BRYANT
                                                   U. S. MAGISTRATE JUDGE
